COLLIER, C. J.
The bill of exceptions does not show error in the ruling of the circuit court. It is perfectly well settled, that it does not devolve on the plaintiff, in an action *468of slander, charging words actionable in themselves, to adduce evidence of special damage, or that the defendant was influenced by malice in their utterance. These are implied from proof of the speaking of words, which entitle the plaintiff to damages. [8 Porter’s Rep. 486.] The absence of malice, it is true, should be taken into consideration by the jury, in estimating the extent of the injury to the plaintiff’s character; but where the words are spoken under circumstances inexcusable, the want of malice does not furnish a justification. It cannot be assumed from the record, that the circuit court laid down the law otherwise than we have stated it.
What has been said as to evidence in mitigation, we intend to apply to a case where the parties go to trial upon the general issue only, and not where the defendant pleads a justification also. The law would seem to be different where the speaking of the slanderous words is justified. [9 Ala. Rep. 406, and cases there cited.] The judgment is consequently affirmed.